DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 03/14/2019, has been received, entered and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Unexamined Patent Application Publication No. 2017-049848 on page(s) 1 of the specification.
Reference Japanese Unexamined Patent Application Publication No. 2017-049848 is a general background reference(s) covering an information processing apparatus that manages the progress of production of each of deliverables produced.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit”, “reception unit”, and “display control unit” in claims 1-5, “display means”, “reception means” and “display control means” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0053] The UI processing module 105 includes a reception module 110 and a display module 115. The UI processing module 105 performs a UI process. For example, the UI processing module 105 controls a liquid crystal display that also serves as a touch panel in such a way as to receive user operations and present messages and the like to a user. The UI processing module 105 may also receive user operations performed using a mouse, a keyboard, a camera, a microphone, or the like (such as a line of sight, gesture, sound, etc.) and present messages to the user as sounds output from a speaker or tactile sensations from a tactile device. Alternatively, the UI processing module 105 may receive user operations from a client apparatus 240 through a communication line using a web browser of the client apparatus 240 and display messages on a display device of the client apparatus 240. 
[0054] The display module 115 is connected to the display control module 130. The display module 115 displays product identification information regarding a print product, including print information, and group identification information regarding a group, including the print information as a processing unit, while associating the product identification information and the group identification information with each other. The print information refers to a print job and at least includes a print attribute (job property) for identifying contents of print data and a printing process. More specifically, the display module 115 displays a management 
[0057] The display control module 130 is connected to the reception module 110 and the display module 115 of the UI processing module 105, the products/parts/groups management module 120, and the printing process obtaining module 125. When the reception module 110 has received an instruction to switch a display mode, the display control module 130 identifies group identification information or product identification information selected by the operator and displays the identified identification information differently from other pieces of identification information of the same type in a new display mode.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the closest prior arts, Tamagawa (US 2014/0156468 A1), Yamamoto (US 2011/0261402 A1) and Aiyama (US 2005/0141006 A1)  disclose printing process management apparatus (server) comprising: a display unit (display) that displays product identification information regarding a print product, including print information, and group identification information regarding a group, including the print 
       However, Tamagawa, Yamamoto and Aiyama individually or combined fail to anticipate or render obvious at least: “a reception unit that receives an instruction to switch a display mode of the display unit and displays management information indicating a processing state of print information in any one of at least two display modes comprising a first mode, in which a plurality of pieces of print information included in a product and groups, including the plurality of pieces of print information, are identified, and a second mode, in which a plurality of pieces of print information belonging to a group and print products, including the plurality of pieces of print information, are identified; and a display control unit that, if the reception unit receives the instruction to switch the display mode, identifies group identification information or product identification information selected by an operator, and displays the identified identification information differently from other pieces of identification information of a same type in a new display mode.” 
Referring to claims 2-5, it follows that they are inherently allowable for depending on allowable base claim 1.
Referring to claims 6 and 7, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675